DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 15, filed 4/20/2022, with respect to the rejection(s) of claim(s) 1, 2, 6-8, 10-12, 16, and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim US PG PUB 2019/0097720 and Mitchell US PG PUB 2016/0192042. The applicant had amended the claims to further clarify the transmission mode information being combinations of a plurality of parameters concerning the transmission performance including at least a modulation scheme, a baud rate, and an error correction code type, which the two prior art references, Tanaka and Tsuzuki, do not disclose. However, the prior art of Kim, which was used to previously reject other parts of the claim scope do disclose. 
Due to the amended, a new grounds of rejection is made in view references that may have been previously used but now applied in a new manner to reflect the newly amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (herein Kim) US PG PUB 2019/0097720, Mitchell US PG PUB 2016/0192042, and Tsuzuki US PG PUB 2020/0067624.
Re claim 1 and 8, Kim discloses an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the optical transmission system comprising: 
a transmission-mode selector, including one or more processors (network management system 300 may work together to automatically establish services within the optical network. ¶ [0060], wherein network management system 300 includes processor 308 which may execute instructions that cause network management systems 300 to perform the function and operations described herein), which is a plurality of kinds of the transmission mode information common to transmission performance of the optical transmitting apparatus and the optical receiving apparatus obtained by each of the optical transmitter and receiver informing each other of the available transmission mode information, the transmission mode information being combinations of a plurality of parameters concerning the transmission performance including at least a modulation scheme, a baud rate, and an error correction code type (the method may also include determining a minimum availability associated with the virtual link and identifying a plurality of wavelength configurations for the optical path, the wavelength configurations comprising a modulation format, a forward error correction ratio, a baud rate, and a launch optical power of an optical signal transmitted over the optical path ¶ [0004]) ; 
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information (the method may further include selecting a first wavelength configuration from the wavelength configurations using the calculated availability, and sending instructions to a transmitter and receiver for the optical path to implement the wavelength configuration for the optical signal ¶ [0004]); and 
a signal receiver configured to receive the signal and demodulate the received signal based on the transmission mode information selected by the transmission- mode selector (the method may further include selecting a first wavelength configuration from the wavelength configuration using the calculated availability, and sending instructions to a transmitter and receiver for the optical path to implement the wavelength configuration for the optical signal ¶ [0004], wherein each receiver 212 may include receive optical signal transmitted at a particular wavelength or channel, and may process the optical signal to obtain (demodulated) the information (data) that the optical signals contain ¶ [0038]).  
Kim discloses a central management system 300 may work together to automatically establish services within the optical network. Kim does not explicitly disclose a plurality of kinds of the transmission mode information common to transmission performance of the optical transmitting apparatus and the optical receiving apparatus obtained by each of the optical transmitter and receiver informing each other of the available transmission mode information.
However, Mitchell discloses a network management device 210 may include one or more device capable of receiving, generating, storing, processing, and/or providing information associated with a network. For example, network management device 210 may include a computing device, such as a server, a controller, an optical performance monitor device, or a similar type of device. Network management device 210 may assist a user in modeling, planning, and/or controlling a network, such as optical network 220. For example, network management device 210 may assist in modeling and/or planning an optical network configuration, which may include quantities, locations, capacities, parameters, and/or configurations of network devices 230. In some implementations, network management device 210 may cause a technique for reducing WSS filter-based-impairment to be applied to one or more network devices 230. In some implementations, network management device 210 may cause one or more optical signals to be routed via optical network 220. In some implementations, network management device 210 may be a distributed device associated with one or more network devices 230. In some implementations, network management device 210 may be a component of network device 230 (e.g., a controller, a transmitter, a receiver, or the like). ¶ [0032]. Hence, Mitchell discloses the idea of a network management device being in the transmitter and the receiver as well as the network device that is capable of receiving and/or providing information associated with the network, such that the system would be able to communicate information concerning the network including quantities, locations, capacities, parameters, and/or configurations of network devices 230. 
Kim and Mitchel are analogous art because they are from the same field of endeavor, optical networks, specifically network management or configurations. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Mitchell before him or her, to modify the network management system of Kim to include the ability to be placed throughout the network within network devices and communication network configurations of Mitchell because it combines prior art elements according to known methods to yield predictable results, in this case, it enables each network devices to be able to operate within the network without needed to rely on an outside element, such that it can still operate if a central network manager experiences issues. 
Kim does not explicitly disclose configured to select transmission mode information in descending order of priority out of transmission mode information. However, Tsuzuki discloses a transmission mode selection 801 set priorities on the transmission modes in ascending order of baud rates and determines the transmission qualities of the respective transmission in descending order of the priorities. The transmission mode selection 801 notifies the setting notification 802 of the transmission mode and the section 801 is an example of selection section ¶ [0116], such that the system selected the transmission mode gives consideration to priorities and orders them accordingly. 
Kim and Tsuzuki are analogous art because they are from the same field of endeavor, selecting transmission modes. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Tsuzuki before him or her, to modify the transmission selection of Kim to include the ability to select based on priorities of Tsuzuki because it combines prior art according to known methods to yield predictable results, in this case, enabling the optical system to easily organize a system while considering priorities. 
Re claim 6, Kim, Mitchell, and Tsuzuki disclose all the elements of claim 1, which claim 6 is dependent. Furthermore, Tsuzuki discloses further comprising a control apparatus, wherein 
the control apparatus includes the transmission-mode selector (network management device 8, Fig. 1 is further disclosed as a diagram illustrating an example of a network management device that includes transmission mode selection setting 801 within the CPU element of the network management),
when selecting the transmission mode information, the transmission-mode selector is configured to generate a transmission mode designation signal for designating the selected transmission mode information and transmit the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus (the transmission mode selection section 801 sets priorities on the transmission modes in ascending order to baud rates and determines the transmission qualities of the respective transmission modes in descending order of the priorities. The transmission mode selection 801 notifies the setting notification section 802 of the transmission mode and the route information ¶ [0116]. The setting notification section 802 is an example of a notification section that notifies the ROADMs 1 of the information on the various settings via the communication 84. The setting notification section 802 notifies the ROADMs 1 at the start node and the end node on the route of the optical signal of the modulation scheme, the baud rate, and the bandwidth of the selected transmission mode ¶ [0117], such that the transmission mode information is sent to the transmitter and receiver or the start and end node), and 
the optical transmitting apparatus and the optical receiving apparatus are configured to operate in a transmission mode corresponding to the transmission mode designation signal transmitted from the transmission-mode selector (In this way ROADM 1 executes the setting of the transmission mode according to the optical path requested by the user ¶ [0117], such that the transmitter and receiver execute the transmission mode information that was transmitted).  
Kim and Tsuzuki are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Tsuzuki before him or her, to modify the selection of the transmission mode of Kim to include the central position to control the transmitter and the receiver of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case, enabling control of the transmission mode to be selected based on control of the entire communication network. 
Re claim 7, Kim, Mitchell, and Tsuzuki disclose all the elements of claim 6, which claim 7 is dependent. Furthermore, Kim discloses further comprising a management apparatus, wherein the management apparatus includes: 
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and 
a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality based on the physical characteristic parameters, (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121]) 
generate a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121] and shown in Fig. 12), and 
transmit the generated transmission mode candidate list to the control apparatus (The transmission-mode selection section 801 selects, from the transmission mode DB 831, a transmission mode according to the transmission rate requested by the user. For example, in the case where the transmission rate of 200 (Gbps) is requested, the transmission-mode selection section 801 selects transmission modes #2 to #4. ¶ [0114] and moreover, the transmission-mode selection section 801 selects the transmission mode that satisfies a predetermined condition regarding the transmission quality and that has the smallest baud rate in the requested transmission rate of 200 (Gbps) from among transmission modes according to the transmission rate. In the case of the transmission modes #2 to #4, the priority of the transmission mode #2 is highest and the priority of the transmission mode #4 is lowest. ¶ [0115], such that the control apparatus has to access the candidate list and therefore it is transmitted), and 
the transmission-mode selector of the control apparatus is configured to select the transmission mode information in descending order of priority out of the received transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]).  
Re claim 10, Kim, Mitchell, and Tsuzuki discloses all the elements of claim 6, which claim 10 is dependent. Furthermore, Tsuzuki discloses wherein the control apparatus further includes: 
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and 
a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121]) based on the physical characteristic parameters, 
generate a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (Fig. 12 is a diagram illustrating an example of determination on a condition on a transmission quality based on the OSNR margin. This example discusses the case where transmission modes #2 to #4 according to the transmission rate of 200 (GHz) are selected from the transmission mode DB 831 in Step St3. The threshold TH in Step St7 is supposed to be 0 (dB) as an example. ¶ [0128].), and 
output the generated transmission mode candidate list to the transmission-mode selector (The transmission-mode selection section 801 selects, from the transmission mode DB 831, a transmission mode according to the transmission rate requested by the user. For example, in the case where the transmission rate of 200 (Gbps) is requested, the transmission-mode selection section 801 selects transmission modes #2 to #4. ¶ [0114] and moreover, the transmission-mode selection section 801 selects the transmission mode that satisfies a predetermined condition regarding the transmission quality and that has the smallest baud rate in the requested transmission rate of 200 (Gbps) from among transmission modes according to the transmission rate. In the case of the transmission modes #2 to #4, the priority of the transmission mode #2 is highest and the priority of the transmission mode #4 is lowest. ¶ [0115], such that the control apparatus has to access the candidate list and therefore it is transmitted), and 
the transmission-mode selector is configured to select the transmission mode information in descending order of priority out of the output transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]).  
Tsuzuki and Kim are analogous art because they are from the same field of endeavor, optical communication networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tsuzuki, and Kim before him or her, to modify the network system and the information of the physical characteristics of the network at the time of Kim to include the calculating be able transmission quality of  Tsuzuki because it combine prior art elements according to known methods to yield predictable results, in this case, enabling the system to better ascertain the transmission quality of a signal. 
Furthermore, as a result of the combination of Kim and Tsuzuki that would disclose calculating, for each of the transmission mode information, transmission quality based on the physical characteristic parameters (Tsuzuki discloses the system is capable of estimating or computing the ONSR, transmission penalty, tolerance of the receiver in order to calculate the margin. Furthermore, Kim discloses From the PDF of Q for the optical path, which is dependent on the wavelength configuration of the optical path, a PDF of OSNR for the optical path may be calculated, which is not dependent on the wavelength configuration of the optical path. Then, various different potential wavelength configurations of the optical path may be evaluated, including calculating a respective availability for each of the wavelength configurations of the optical path. Then, based on the values of the availability for the wavelength configurations of the optical path, one of the wavelength configurations may be selected, for example, based on a desired availability, among other factors such as spectral efficiency, spectral slot position, and number of physical links. Additionally, a cost function for a desired metric of the wavelength configuration may be used as a weighting to promote or favor a particular goal of network operation related to the metric, such as data rate or spectral efficiency, among other metrics. ¶ [0078], such that it discloses that the physical characteristics, such as available and vacant channels to calculate ONSR). 
Re claim 16, Kim, Mitchell, and Tsuzuki disclose all the elements of claim 8, which claim 16 is dependent. Kim discloses the method may further include selecting a first wavelength configuration from the wavelength configuration using the calculated availability, and sending instructions to a transmitter and receiver for the optical path to implement the wavelength configuration for the optical signal ¶ [0004], wherein each receiver 212 may include receive optical signal transmitted at a particular wavelength or channel, and may process the optical signal to obtain (demodulated) the information (data) that the optical signals contain ¶ [0038]. Furthermore, Tsuzuki discloses comprising: 
when selecting the transmission mode information, generating a transmission mode designation signal for designating the selected transmission mode information and transmitting the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus (the transmission mode selection section 801 sets priorities on the transmission modes in ascending order to baud rates and determines the transmission qualities of the respective transmission modes in descending order of the priorities. The transmission mode selection 801 notifies the setting notification section 802 of the transmission mode and the route information ¶ [0116]. The setting notification section 802 is an example of a notification section that notifies the ROADMs 1 of the information on the various settings via the communication 84. The setting notification section 802 notifies the ROADMs 1 at the start node and the end node on the route of the optical signal of the modulation scheme, the baud rate, and the bandwidth of the selected transmission mode ¶ [0117], such that the transmission mode information is sent to the transmitter and receiver or the start and end node), and 
the optical transmitting apparatus and the optical receiving apparatus operating in a transmission mode corresponding to the transmission mode designation signal transmitted (In this way ROADM 1 executes the setting of the transmission mode according to the optical path requested by the user ¶ [0117], such that the transmitter and receiver execute the transmission mode information that was transmitted).  
Kim and Tsuzuki are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Tsuzuki before him or her, to modify the selection of the transmission mode of Kim to include the central position to control the transmitter and the receiver of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case, enabling control of the transmission mode to be selected based on control of the entire communication network. 
Re claim 17, Kim, Mitchell, and Tsuzuki discloses all the elements of claim 16, which claim 17 is dependent. Furthermore, Tsuzuki discloses further comprising: 
storing, by a transmission-design-information storage, information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and 
calculating, for each of the transmission mode information, transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121]) based on the physical characteristic parameters, 
generating a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (Fig. 12 is a diagram illustrating an example of determination on a condition on a transmission quality based on the OSNR margin. This example discusses the case where transmission modes #2 to #4 according to the transmission rate of 200 (GHz) are selected from the transmission mode DB 831 in Step St3. The threshold TH in Step St7 is supposed to be 0 (dB) as an example. ¶ [0128].), and 
transmitting the generated transmission mode candidate list to the control apparatus (The transmission-mode selection section 801 selects, from the transmission mode DB 831, a transmission mode according to the transmission rate requested by the user. For example, in the case where the transmission rate of 200 (Gbps) is requested, the transmission-mode selection section 801 selects transmission modes #2 to #4. ¶ [0114] and moreover, the transmission-mode selection section 801 selects the transmission mode that satisfies a predetermined condition regarding the transmission quality and that has the smallest baud rate in the requested transmission rate of 200 (Gbps) from among transmission modes according to the transmission rate. In the case of the transmission modes #2 to #4, the priority of the transmission mode #2 is highest and the priority of the transmission mode #4 is lowest. ¶ [0115], such that the control apparatus has to access the candidate list and therefore it is transmitted), and 
selecting the transmission mode information in descending order of priority out of the received transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]).   
Tsuzuki and Kim are analogous art because they are from the same field of endeavor, optical communication networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tsuzuki, and Kim before him or her, to modify the network system and the information of the physical characteristics of the network at the time of Kim to include the calculating be able transmission quality of  Tsuzuki because it combine prior art elements according to known methods to yield predictable results, in this case, enabling the system to better ascertain the transmission quality of a signal. 
Furthermore, as a result of the combination of Kim and Tsuzuki that would disclose calculating, for each of the transmission mode information, transmission quality based on the physical characteristic parameters (Tsuzuki discloses the system is capable of estimating or computing the ONSR, transmission penalty, tolerance of the receiver in order to calculate the margin. Furthermore, Kim discloses From the PDF of Q for the optical path, which is dependent on the wavelength configuration of the optical path, a PDF of OSNR for the optical path may be calculated, which is not dependent on the wavelength configuration of the optical path. Then, various different potential wavelength configurations of the optical path may be evaluated, including calculating a respective availability for each of the wavelength configurations of the optical path. Then, based on the values of the availability for the wavelength configurations of the optical path, one of the wavelength configurations may be selected, for example, based on a desired availability, among other factors such as spectral efficiency, spectral slot position, and number of physical links. Additionally, a cost function for a desired metric of the wavelength configuration may be used as a weighting to promote or favor a particular goal of network operation related to the metric, such as data rate or spectral efficiency, among other metrics. ¶ [0078], such that it discloses that the physical characteristics, such as available and vacant channels to calculate ONSR). 

Claim 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Mitchell, and Tsuzuki as applied to claim 1 above, and further in view of Tanaka et al (herein Tanaka) US PG PUB 2012/0230694.
Re claim 2, 11, and 12, Kim, Mitchell, and Tsuzuki discloses all the elements of claim 1, 10, and 8, which claim 2, 11, and 12 is dependent upon respectively. Furthermore, Kim discloses that the VON mapping 300 may also b provided with a choice of different levels of network service, such as different levels of quality of service associated with the VON 306 ¶ [0069]. While Kim discloses the use of a quality metric within the system, Kim does not exactly disclose the exact details of the signal quality is used within the selection and creation of the optical network system. However, Tanaka discloses further comprising: 
a signal-quality detector, including one or more processors, configured to detect signal quality of the received signal (Tanaka discloses the transmission device 65 includes a transmission property monitor to monitor parameters, etc., of transmission properties measured by the relay nodes 68 and the reception device 69 ¶ [0093], such that the system is able to measure the signal at the reception device, such that there is a signal quality detector); and 
signal-quality determiner, including one or more processors, configured to determine, based on information indicating the signal quality detected by the signal- quality detector (wherein Tanaka further discloses a monitor signal from the transmission property monitor 20 that has collected monitor signals (an optical SNR, waveform distortions, or the case by the cumulate wavelength dispersion and a non-linear penalty) of a reception signal from each node of the optical communication network R [0046], such that it is understood that the transmission property monitor is able to determine the optical SNR of the signal being received, which is information indicating the signal quality detected.)
Kim and Tanaka are analogous art because they are from the same field of endeavor, control over optical networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Tanaka before him or her, to modify the virtual optical network, or the system that organizes an optical network, that uses information such as the quality of Kim to include the acutal components to measure quality within the system of Tanaka because it combines prior art elements according to known methods to yield predictable results, in this case, enabling the system to better measure and be aware of the state of quality within the optical network to make better decisions. 
Furthermore, Tanaka does not explicitly disclose whether the signal quality of the signal is permissible, wherein when the signal-quality determiner determines that the signal quality of the signal is non-permissible, the transmission-mode selector is configured to select the transmission mode information having second highest priority.  
However, Tsuzuki discloses a signal-quality determiner, including one or more processors, configured to determine, based on information indicating the signal quality detected by the signal-quality detector , whether the signal quality of the signal is permissible (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, ¶ [0122], such that the threshold could be considered what is permissible), wherein 
when the signal-quality determiner determines that the signal quality of the signal is non-permissible, the transmission-mode selector is configured to select  the transmission mode information having second highest priority (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, the transmission mode having the next high priority after the selected transmission mode is selected ¶ [0122]) .  
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength multiplexing communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the selection of the transmission mode to also consider the threshold and reselection of a transmission mode of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case it would enable transmission that require certain performance parameters to select a transmission mode that would better achieve performance metrics. 

Allowable Subject Matter
Claims 3-5, 9, 13-15, and 18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 3, the claim has been amended to recite:
An optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the optical transmission system comprising: 
a plurality of transmission-mode selectors, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus; 
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
a signal receiver configured to receive the signal and demodulate the received signal based on the selected transmission mode information; wherein 
the plurality of transmission-mode selectors includes a first transmission-mode selector and a second transmission-mode selector; 
the optical transmitting apparatus includes: 
a transmission-mode-candidate transmitter configured to transmit, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus; 
a transmission-mode-candidate receiver configured to receive, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; and 
the first transmission-mode selector, and 
the optical receiving apparatus includes: 
a transmission-mode-candidate receiver configured to receive the transmission- side transmission mode candidate information from the optical transmitting apparatus; 
a transmission-mode-candidate transmitter configured to transmit the reception- side transmission mode candidate information to the optical transmitting apparatus when the transmission-mode-candidate receiver receives the transmission-side transmission mode candidate information; and
the second transmission-mode selector.  
However, while many of the aspects of the claim scope are disclosed by the prior art, the examiner believes that the prior art does not disclose all components of the claim scope, such that the claim is considered allowable. While portions of the prior art are disclosed, it is these portions along with the disclosure that the system transmits and receive, specifically transmission mode candidate information within the system, are what make the claim allowable. The examiner will attempt to discuss the most pertinent prior art in order to distinguish the prior art from the current claim scope.
Kim (US PG PUB 2019/0097720) discloses 
a plurality of transmission-mode selectors, including one or more processors (network management system 300 may work together to automatically establish services within the optical network. ¶ [0060], wherein network management system 300 includes processor 308 which may execute instructions that cause network management systems 300 to perform the function and operations described herein); 
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information (the method may further include selecting a first wavelength configuration from the wavelength configurations using the calculated availability, and sending instructions to a transmitter and receiver for the optical path to implement the wavelength configuration for the optical signal ¶ [0004]); and 
a signal receiver configured to receive the signal and demodulate the received signal based on the selected transmission mode information (the method may further include selecting a first wavelength configuration from the wavelength configuration using the calculated availability, and sending instructions to a transmitter and receiver for the optical path to implement the wavelength configuration for the optical signal ¶ [0004], wherein each receiver 212 may include receive optical signal transmitted at a particular wavelength or channel, and may process the optical signal to obtain (demodulated) the information (data) that the optical signals contain ¶ [0038]). 
Furthermore, Mitchell (US PG PUB 2016/0192042) discloses 
the plurality of transmission-mode selectors includes a first transmission-mode selector and a second transmission-mode selector (a network management device 210 may include one or more device capable of receiving, generating, storing, processing, and/or providing information associated with a network. For example, network management device 210 may include a computing device, such as a server, a controller, an optical performance monitor device, or a similar type of device. Network management device 210 may assist a user in modeling, planning, and/or controlling a network, such as optical network 220. For example, network management device 210 may assist in modeling and/or planning an optical network configuration, which may include quantities, locations, capacities, parameters, and/or configurations of network devices 230. In some implementations, network management device 210 may cause a technique for reducing WSS filter-based-impairment to be applied to one or more network devices 230. In some implementations, network management device 210 may cause one or more optical signals to be routed via optical network 220. In some implementations, network management device 210 may be a distributed device associated with one or more network devices 230. In some implementations, network management device 210 may be a component of network device 230 (e.g., a controller, a transmitter, a receiver, or the like. ¶ [0032]. Hence, Mitchell discloses the idea of a network management device being in the transmitter and the receiver as well as the network device that is capable of receiving and/or providing information associated with the network, such that the system would be able to communicate information concerning the network including quantities, locations, capacities, parameters, and/or configurations of network devices 230); 
the optical transmitting apparatus includes: 
the first transmission-mode selector (network management device 210 may be a distributed device associated with one or more network devices 230. In some implementations, network management device 210 may be a component of network device 230 (e.g., a controller, a transmitter, a receiver, or the like). ¶ [0032], such that the transmitting apparatus would comprise a selector), and 
the optical receiving apparatus includes: 
the second transmission-mode selector (network management device 210 may be a distributed device associated with one or more network devices 230. In some implementations, network management device 210 may be a component of network device 230 (e.g., a controller, a transmitter, a receiver, or the like). ¶ [0032], such that the receiving apparatus would comprise a selector).  
Tsuzuki (US PG PUB 2020/0067624) discloses a plurality of transmission-mode selectors, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus (Tsuzuki discloses a transmission mode selection 801 set priorities on the transmission modes in ascending order of baud rates and determines the transmission qualities of the respective transmission in descending order of the priorities. The transmission mode selection 801 notifies the setting notification 802 of the transmission mode and the section 801 is an example of selection section ¶ [0116], such that the system selected the transmission mode gives consideration to priorities and orders them accordingly). 
The prior art does not explicitly disclose the optical transmitting apparatus includes: 
a transmission-mode-candidate transmitter configured to transmit, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus; 
a transmission-mode-candidate receiver configured to receive, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; and 
the optical receiving apparatus includes: 
a transmission-mode-candidate receiver configured to receive the transmission- side transmission mode candidate information from the optical transmitting apparatus; 
a transmission-mode-candidate transmitter configured to transmit the reception- side transmission mode candidate information to the optical transmitting apparatus when the transmission-mode-candidate receiver receives the transmission-side transmission mode candidate information. 
The specifics of sending candidate information, wherein as well as transmission mode information of the optical transmitting address, as well as the transmission mode candidate transmitter configured to transmit the reception-side transmission mode candidate information to the optical transmitting apparatus when the transmission mode candidate receiver receives the transmission side transmission mode candidate information. While portions of the prior art are disclosed, the prior art is not disclosed in its entirety due to the claim scope. 
Re claims 4 and 5, these claims are dependent upon claim 3 and are therefore considered allowable for the reasons above. 
Re claim 9, the prior art discloses an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the optical transmission system comprising: 
a transmission-mode selector, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus;  
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
a signal receiver configured to receive the signal and demodulate the received signal based on the transmission mode information selected by the transmission-mode selector; 
wherein the optical transmission system further comprises a control apparatus, wherein
the control apparatus includes the transmission-mode selector, 
when selecting the transmission mode information, the transmission-mode selector is configured to generate a transmission mode designation signal for designating the selected transmission mode information and transmit the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus, and 
the optical transmitting apparatus and the optical receiving apparatus are configured to operate in a transmission mode corresponding to the transmission mode designation signal transmitted from the transmission-mode selector; 
wherein the optical transmission system further comprises a management apparatus, wherein the management apparatus includes: 
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus; and 
a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality based on the physical characteristic parameters and generates a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality; 
a network-design-information storage configured to collect network information including any one or all of topology information, node information, and path information of the optical transmission line and stores the collected network information; and 
a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus, and 
the transmission-mode selector of the control apparatus is configured to select the transmission mode information in descending order of priority out of the received transmission mode candidate list.  
While the prior art discloses many of the components of the claim scope. However, the examiner was unable to find within the prior art, alone or in combination, the disclosure of “a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus”. 
The limitation “performing…processing for calculating an optical path for improving network use efficiency” could seem vague and indefinite. “Efficiency” is defined by the Merriam-Webster dictionary as “the quality of degree of being efficient” wherein “efficient” is further defined by Merriam-Webster dictionary is defined as “productive of desired effects” or “being or involving the immediate agent in producing an effect”. However, the effect of making the network more efficient is indefinite as it is unclear how the system seeks to make the network more efficient and furthermore, depending on what area the system is attempting to make more efficient. 
However, in attempting to understand the claim scope, the examiner has turned to the specification as to what effect the system is attempting to have on the system, the examiner has turned to the applicant’s specification. The specification states within ¶ [0015] of the applicant’s specification “a network-design processing unit that, by performing, for each of the transmission mode information, using the network information, accommodating design processing for calculating an optical path for improving network use efficiency”, such that the limitation is supported as well as the system performs this within the network design processing unit.
The examiner has further found within the specification, the applicant stating “The network-design processing unit 74 captures the transmission mode candidate list and the value of the OSNR output by the transmission-design processing unit 72. The network-design processing unit 74 performs, for each of transmission mode information included in the transmission mode candidate list, using the information stored by the network-design-information storage unit 73, accommodation design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list.” ¶ [0227], such that it states “accommodating design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of frequency allocated to a certain signal”. Hence, from this disclosure within the applicant specification, it seems that the specification is defining the network use efficiency as an attempt to improve optical frequency use efficiency. Furthermore, the applicant has stated that “The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list”. Hence, in light of the specification, the applicant has further defined the processing as the calculating of ratio of a frequency allocation is that is being performed during or calculated during the step of “performing… accommodation design processing for calculating an optical path for improving network use efficiency”. Using this interpretation, the examiner unable to find, alone or in combination the disclosure of this measurement to be used within systems that operate and organize optical network. Hence, the examiner believes the claim scope is allowable. 
Re claim 13, the applicant recites:
“A transmission mode selecting method in an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the transmission mode selecting method comprising: 
selecting transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus;  
transmitting, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; 
receiving the signal and demodulating the received signal based on the selected transmission mode information; 
transmitting, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus;
receiving, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; 
receiving the transmission-side transmission mode candidate information from the optical transmitting apparatus; and 
upon receiving the transmission-side transmission mode candidate information, transmitting the reception-side transmission mode candidate information to the optical transmitting apparatus.”
The claim recites limitations that are nearly identical to those of claim 3 but are meant to reflect the method of the claim scope. Hence, the prior art is similarly applicable as well as the claim is considered allowable for the same reasons as previously stated above. 
Re claims 14 and 15, these claims are dependent upon claim 13 and are therefore allowable for the reasons previously stated. 
Re claim 18, this claim is a new claim and currently recites:
“A transmission mode selecting method in an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the transmission mode selecting method comprising: 
selecting transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus; 
transmitting, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
receiving the signal and demodulating the received signal based on the transmission mode information selected; 
wherein the transmission mode selecting method further comprises when selecting the transmission mode information, generating a transmission mode designation signal for designating the selected transmission mode information and transmitting the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus, and 
the optical transmitting apparatus and the optical receiving apparatus operating in a transmission mode corresponding to the transmission mode designation signal transmitted; 
storing information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus; and 
calculating, for each of the transmission mode information, transmission quality based on the physical characteristic parameters and generates a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality;
collecting network information including any one or all of topology information, node information, and path information of the optical transmission line and stores the collected network information; and 
performing, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus, and 
selecting the transmission mode information in descending order of priority out of the received transmission mode candidate list.” 
While the prior art discloses many of the components of the claim scope. However, the examiner was unable to find within the prior art, alone or in combination, the disclosure of “a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus”. 
The limitation “performing…processing for calculating an optical path for improving network use efficiency” could seem vague and indefinite. “Efficiency” is defined by the Merriam-Webster dictionary as “the quality of degree of being efficient” wherein “efficient” is further defined by Merriam-Webster dictionary is defined as “productive of desired effects” or “being or involving the immediate agent in producing an effect”. However, the effect of making the network more efficient is indefinite as it is unclear how the system seeks to make the network more efficient and furthermore, depending on what area the system is attempting to make more efficient. 
However, in attempting to understand the claim scope, the examiner has turned to the specification as to what effect the system is attempting to have on the system, the examiner has turned to the applicant’s specification. The specification states within ¶ [0015] of the applicant’s specification “a network-design processing unit that, by performing, for each of the transmission mode information, using the network information, accommodating design processing for calculating an optical path for improving network use efficiency”, such that the limitation is supported as well as the system performs this within the network design processing unit.
The examiner has further found within the specification, the applicant stating “The network-design processing unit 74 captures the transmission mode candidate list and the value of the OSNR output by the transmission-design processing unit 72. The network-design processing unit 74 performs, for each of transmission mode information included in the transmission mode candidate list, using the information stored by the network-design-information storage unit 73, accommodation design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list.” ¶ [0227], such that it states “accommodating design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of frequency allocated to a certain signal”. Hence, from this disclosure within the applicant specification, it seems that the specification is defining the network use efficiency as an attempt to improve optical frequency use efficiency. Furthermore, the applicant has stated that “The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list”. Hence, in light of the specification, the applicant has further defined the processing as the calculating of ratio of a frequency allocation is that is being performed during or calculated during the step of “performing… accommodation design processing for calculating an optical path for improving network use efficiency”. Using this interpretation, the examiner unable to find, alone or in combination the disclosure of this measurement to be used within systems that operate and organize optical network. Hence, the examiner believes the claim scope is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637